                                                                                          FILED
                          UNITED STATES DISTRJCT COURT                                       FEB 11 2020
                          EASTERN DISTRJCT OF TENNESSEE
                                  GREENEVILLE                                          Clerk. U. S. District Court
                                                                                   E       mDistrict of Tennessee
                                                                                            At Greeneville
 UNITED STATES OF AMERJCA                           )
                                                    )     No. 2:20-CR- ~J
             V.                                     )     Judge ~
                                                    )     TO BE FILED UNDER SEAL
 COREY MICHAEL SHOCKLEY                             )



                                          MOTION TO SEAL

       Comes now, the United States of America, by and through J. Douglas Overbey, United States

Attorney for the Eastern District of Tennessee, the United States requests that this case be placed

under seal and remain sealed until the defendant has made an initial appearance before the court, at

which time the file may be unsealed unless the court orders otherwise. The sealing of this file should

not prevent disclosure of the indictment to duly authorized law enforcement officers or United States

Marshals for purposes of arrest or apprehension of the named defendant.

                                                        Respectfully submitted,

                                                        J. DOUGLAS OVERBEY
                                                        United States Attorney


                                           By:          s/ B. Todd Martin
                                                        B. TODD MARTIN
                                                        Assistant U.S . Attorney
                                                        BPR: 018785
                                                        220 West Depot Street, Ste. 423
                                                        Greeneville, TN 37743
                                                        todd.martin2@usdoj .gov
                                                        423/639-6759




Case 2:20-cr-00024-DCLC-CRW Document 1 Filed 02/11/20 Page 1 of 1 PageID #: 1
